NOTE; This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAVID M. PE CARD,
Petitioner,
V.
DEPARTMENT OF AGRICULTURE,
Respondent.
2011-3151 .
Petition for review of the Merit Systems Protection
Board in case no. DA3330090730-B-1.
ON MOTION
ORDER
DaVid M. Pecard moves out of time for an extension of
time to file his brief
Upon consideration thereof
IT IS ORDERED THAT2

PECARD V. AGRICULTURE 2
The motion is granted Pecard’s brief is due within 30
days of the date of filing of this order. No further exten-
sions should be anticipated
FOR TH13 CoURT
  4  /sf J an Horba1__\[
Date J an Horba1y
Clerk 1
cc: David M. Pecard
Kent C. K_iffner, Esq. "- Fé»?:|dS._F0R
521 sEP 14 2011
co
§§-,
""¢.-‘.‘:’
33
6 '=1
rogers
§1'rl"'
1- §§
Q¥@
'JAN HORBALY
CLERK
§ .